Exhibit 99.1News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Advantage Announces $67 Million in Non-Core Asset Dispositions (TSX: AAV, NYSE: AAV) CALGARY, May 10 /CNW/ - Advantage Oil & Gas Ltd. ("Advantage" or the "Corporation") is pleased to announce that it has signed purchase and sale agreements relating to the disposition of non-core natural gas weighted assets located in South Eastern Alberta for gross cash proceeds of $67 million. The disposition is comprised of two separate transactions which include combined production of approximately 1,700 boe/d (80% natural gas) and proved plus probable reserves of 6.4 million boe as of December 31, 2009 as estimated by Sproule Associates Limited. The transactions are scheduled to close on or about May 31, 2010 with effective dates of March 1, 2010 and April 1, 2010. The net proceeds from these dispositions will initially be used to repay bank indebtedness under Advantage's credit facility, which may be subsequently redrawn to fund future capital expenditures and for general corporate purposes. The two disposition transactions are subject to customary regulatory approvals and other conditions. There is no guarantee that either of the sale transactions will be completed. Advisory The information in this press release contains certain forward-looking statements, including within the meaning of the United States Private Securities Litigation Reform Act of 1995. These statements relate to future events or our future intentions or performance. All statements other than statements of historical fact may be forward-looking statements.
